


Exhibit 10.1

 

TRANSITION AND ADVISORY SERVICES AGREEMENT

 

This Transition and Advisory Services Agreement (hereinafter the “Agreement”) is
made and entered into by and between Affiliated Managers Group, Inc. (the
“Company”) and Darrell W. Crate (hereinafter “Mr. Crate”), effective on the
Effective Date as defined in Section 16 below.

 

1.             Resignation Date.  The Company and Mr. Crate hereby agree that
Mr. Crate shall resign from all officerships and directorships of the Company
and any of its subsidiaries and Affiliates, effective as of May 31, 2011, or
such earlier date determined by the Chief Executive Officer of the Company (the
“Resignation Date”).  For the avoidance of doubt, Mr. Crate will remain an
employee of the Company subsequent to the Resignation Date.

 

2.             Transition Period.  The period from the Effective Date through
the Resignation Date shall be the “Transition Period.”  During the Transition
Period, Mr. Crate shall continue as the Company’s Executive Vice President,
Chief Financial Officer and Treasurer, reporting to the Chief Executive Officer
of the Company (the “CEO”) and coordinating with the CEO and other executives of
the Company in order to ensure an orderly transition of his duties and
responsibilities to his successor.  During the Transition Period, the Company
will continue to provide Mr. Crate his base salary (at the rate currently in
effect), in accordance with the Company’s regular payroll practices (the “Base
Salary”).  Mr. Crate shall additionally participate in the Company’s standard
employee benefit plans and programs, subject to plan terms and generally
applicable policies of the Company.

 

3.             Target Compensation.  Mr. Crate will receive annualized target
compensation, on an all-cash basis, commensurate with Mr. Crate’s historical
levels (inclusive of bonus, incentives and equity awards), subject to
Mr. Crate’s satisfactory transition of his Chief Financial Officer/Treasurer
duties to a successor, complete fulfillment of all of his obligations hereunder,
successful financial performance of the Company overall, and appropriate
proration to reflect his services in the 2011 year, each as determined by the
Company’s Board of Directors in its sole discretion.  It is anticipated that the
additional target compensation will be paid at the time bonus compensation is
customarily paid to the Company’s management.

 

4.             Ongoing Advisory Services.  Through February 29, 2016, Mr. Crate
shall continue to be employed and provide such ongoing advisory services to the
Company (including, but not limited to, in connection with his former duties as
Executive Vice President, Chief Financial Officer and Treasurer, and other
senior management roles at the Company) as the Company reasonably requests.  At
the reasonable request of the Company, Mr. Crate shall provide a summary of
services he has provided to the Company (consistent with his role and
responsibilities, as provided by the Chief Executive Officer).

 

5.             Equity Interests and Benefits.

 

(a)           Equity Interests and Sales.  Mr. Crate currently holds certain
equity awards granted to him by the Company, which shall remain outstanding
pursuant to the terms of the applicable award agreement, equity incentive plan
and other agreements or requirements applicable to such awards.  During 2011,
Mr. Crate agrees he may sell no

 

1

--------------------------------------------------------------------------------


 

more than 50% of the total value of all vested equity then held, in up to two
tranches, one prior to and one following the Resignation Date, subject to the
limitations of the Company’s Insider Trading Policy.  During each succeeding
year from 2012 to 2014, Mr. Crate agrees he may sell no more than 50% of the
total value of all vested and unvested equity (for the avoidance of doubt, only
equity that is vested may be sold), subject to a catch-up provision for sales of
equity in subsequent years, if equity is not sold in a prior period.

 

(b)           Medical and Dental Insurance Continuation.  The Company agrees it
shall continue to provide, for at least two years from the Resignation Date,
Mr. Crate and his eligible dependents with coverage under the Company’s group
medical and dental insurance.  The Company has the right to rescind such
coverage at any time, with reasonable advance notice to Mr. Crate.

 

(c)           Continuing Right to Indemnification.  Mr. Crate shall continue to
be entitled to all of the rights and entitlements he currently holds to
indemnification as an officer and employee of the Company under the Certificate
of Incorporation, By-laws, and insurance policies of the Company and any of its
subsidiaries and Affiliates.

 

6.             Non-Competition.  During the term of this Agreement, Mr. Crate
acknowledges that, without the express written consent of the Company he will
not accept employment with, work for or otherwise provide services to, anywhere
in the world, and whether with or without compensation, any firm in the asset
management industry, including any public company asset management peer, or any
other competitive public or private financial services entity.

 

7.             Non-Solicitation.  During the term of this Agreement, Mr. Crate
agrees that he will not directly or indirectly (a) solicit or encourage any
client of the Company or any of its Affiliates to terminate or diminish its
relationship with them; or (b) seek to persuade any such client or any
prospective client of the Company to conduct with anyone else any business or
activity which such client or prospective client conducts or could conduct with
the Company.  Mr. Crate further agrees that he will not solicit any persons
employed by or otherwise affiliated with the Company or any of its Affiliates to
terminate or diminish their relationship with the Company.

 

8.             Confidential Information.  Mr. Crate agrees that, except as
authorized in writing by the Company’s Chief Executive Officer, as required by
applicable law, rule, regulation or legal process, he will not, directly or
indirectly, use or disclose any Confidential Information belonging to the
Company.  For purposes of this Agreement, “Confidential Information” means any
and all information of the Company that is not generally known by others with
whom it competes or does business, or with whom it plans to compete or do
business, including but not limited to (a) all proprietary information of the
Company, including but not limited to the products and services, technical data,
methods, processes, trade secrets, know-how, developments, inventions, and
formulae of the Company, (b) the development, research, testing, marketing,
financial activities and strategic plans of the Company, (c) the manner in which
the Company operates, (d) the Company’s actual and projected financial
performance, (e) the identity and special needs of the Affiliates, customers,
prospective customers and investors of the Company, and (f) the people and
organizations with whom the Company has business

 

2

--------------------------------------------------------------------------------


 

relationships and the substance of those relationships.  Confidential
Information also includes any information that the Company may receive or has
received from Affiliates, customers, investors, business partners or others with
any understanding, express or implied, that the information would not be
publicly disclosed.

 

9.             Non-Disparagement.  Mr. Crate agrees that he shall not make any
false, disparaging or derogatory statements to any person or entity, including
without limitation, any media outlet (including, but not limited to, any
Internet-based chat rooms, message boards, blogs and/or web pages), industry
groups, financial institutions, current or former employees, Affiliates,
consultants, clients or customers of the Company regarding the Company or any of
its directors, officers, employees, agents or representatives, or about the
Company’s business affairs and/or financial condition.  Mr. Crate further agrees
that, in addition to the foregoing, he shall not take any other action that
could have a detrimental or harmful effect on the interests of the Company or
its Affiliates, it being understood that a determination of whether Mr. Crate’s
actions have had any such detrimental or harmful effect shall be at the sole
discretion of the Board of Directors of the Company.

 

10.           Notice of Activities.  Mr. Crate shall notify the General Counsel
of the Company prior to undertaking any commitments, including without
limitation business investments, board appointments and non-profit service or
political or governmental activities, which might potentially interfere with his
ability to provide the advisory services Mr. Crate is to provide pursuant to
this Agreement, or which might reasonably be expected to have some effect on the
public or investor relations positioning of the Company.

 

11.           Remedies.  The Company and Mr. Crate agree without reservation
that the restraints set forth in Sections 6, 7, 8 and 9 hereof are necessary for
the reasonable and proper protection of the Company; that each and every one of
the restraints is reasonable with respect to subject matter, length of time,
scope of activities and geographic area; and that these restraints will not
prevent Mr. Crate from obtaining other suitable employment, if he wishes to do
so.  Mr. Crate further agrees that, were he to breach any of the covenants
contained in Sections 6, 7, 8 and 9, the damage to the Company would be
irreparable.  Mr. Crate therefore agrees that the Company, in addition to any
other remedies available to it, shall be entitled to preliminary and permanent
injunctive relief against any breach or threatened breach by Mr. Crate of any of
those covenants, together with an award of attorney’s fees incurred in
connection with securing the same.  It is expressly agreed that the Company will
not have to post bond in connection with any such equitable relief, and that
Mr. Crate will not take, and will not permit anyone else to take on his behalf,
any position in a court or any other forum inconsistent with any of his
covenants and agreements herein.  The Company and Mr. Crate further agree that,
in the event that any provision of Section 6 of this Agreement is determined by
a court of competent jurisdiction to be unenforceable by reason of its being
extended over too great a time, too large a geographic area, or too great a
range of activities, that provision shall be deemed to be modified to permit its
enforcement to the maximum extent permitted by law.  Further, the Company and
Mr. Crate agree that the period of restriction described in Section 6 shall be
tolled, and shall not run, during any period of time in which Mr. Crate is in
breach thereof.

 

3

--------------------------------------------------------------------------------


 

12.           Executive’s Release of Claims.

 

(a)           Mr. Crate hereby releases, waives and forever discharges the
Company and all those persons, employees, directors, agents and entities
affiliated with it from and against any and all claims, rights and causes of
action now existing, both known and unknown, including but not limited to all
claims of breach of contract or misrepresentation, wrongful discharge, and
claims of alleged violations of Title VII of the Civil Rights Act of 1964, the
Age Discrimination in Employment Act, the Fair Labor Standards Act, the Employee
Retirement Income Security Act, the Americans With Disabilities Act,
Massachusetts G.L. c. 151B, Massachusetts G.L. c. 149, § 148, and any other
local, state, or federal regulation or other requirement, and any other claim
relating to or arising out of Mr. Crate’s employment and/or other relationship
with the Company.

 

(b)           Mr. Crate hereby covenants that he will not institute any charge,
complaint, or lawsuit in any tribunal or forum to challenge the validity of this
release or  the validity of the releases appended hereto as Exhibits A and B, or
to otherwise assert claims against the Company that have been waived hereunder. 
Mr. Crate further covenants that he will not institute any charge, complaint, or
lawsuit in any tribunal or forum to assert claims against the Company arising
under or relating to this Agreement or to any other alleged rights arising in
the future, it being understood that Mr. Crate’s rights under the Agreement are
to be determined at the sole discretion of the Board of Directors of the
Company.  It is agreed and understood that the covenant in this
Section 12(b) does not apply to any right Mr. Crate may have to file a charge
with the Equal Employment Opportunity Commission (the “EEOC”) or similar agency
or otherwise participate in an investigation or proceeding conducted by the EEOC
or similar agency or as otherwise prohibited by law.

 

(c)           Mr. Crate agrees that, within five days following the Resignation
Date, he will execute and provide to the Company and not revoke an original
Release of Claims in the form appended hereto as Exhibit A.  Mr. Crate agrees
that, within five days following the termination of his employment and ongoing
advisory services set forth in Section 4 hereof, he will execute and provide to
the Company and not revoke an original Release of Claims in the form appended
hereto as Exhibit B.

 

13.           Condition of Obligations.  The performance by the Company of its
commitment to provide all of the consideration to Mr. Crate hereunder,
Mr. Crate’s right to receive and retain the same, and Mr. Crate’s continued
status as an employee and provider of advisory services shall be expressly
conditioned on Mr. Crate’s fulfillment of all of his obligations in this
Agreement, including without limitation those set forth in Sections 6, 7, 8, 9,
10, 11 and 12 hereof, and subject to Mr. Crate’s continued employment.  The
Company may terminate Mr. Crate’s employment or this Agreement at any time that
it makes such a determination, and any outstanding unvested equity will
terminate and be forfeited.

 

14.           Entire Agreement.  This Agreement constitutes the entire agreement
between the Company and Mr. Crate with respect to the remainder of his
employment and his advisory services-related arrangements, and supersedes any
other contracts or commitments with respect

 

4

--------------------------------------------------------------------------------


 

to Mr. Crate’s employment with and/or other service to the Company (other than
agreements governing any outstanding equity awards).

 

15.           Modification of Agreement.  This Agreement may only be amended,
modified or waived by a writing signed by individuals duly authorized to do so.

 

16.           Miscellaneous.

 

(a)           It is agreed and understood that this Agreement shall inure to the
benefit of and be binding upon the parties’ successors and assigns.

 

(b)           In order to be certain that this Agreement will resolve any and
all concerns that Mr. Crate might have, the Company requests that he carefully
consider its terms, including the general release of claims set forth above. 
For a period of seven (7) days following his execution of this Agreement,
Mr. Crate may revoke his acceptance hereof as to the release of claims under the
Age Discrimination in Employment Act, and this Agreement shall not become
effective or enforceable as to the release of such claims until after that
seven-day revocation period has expired.

 

(c)           In signing this Agreement, Mr. Crate acknowledges that he
understands its provisions; that his agreement is knowing and voluntary; that he
has been afforded a full and reasonable opportunity of at least twenty-one (21)
days to consider its terms and consult with or seek advice from an attorney of
his choosing; and that he has been advised to seek counsel from an attorney and
has in fact done so.

 

(d)           This Agreement shall take effect on the eighth (8th) day following
the later to occur of Mr. Crate’s execution hereof and the approval of the
Agreement by the Company’s Board of Directors (the “Effective Date”), provided
Mr. Crate has not earlier revoked his acceptance of the Agreement in accordance
with the provisions of Section 16(c) above.

 

(e)           The parties’ substantive and procedural rights with respect to
this Agreement shall be governed by the laws of the Commonwealth of
Massachusetts, without resort to choice of law or conflict of law principles.

 

(f)            The headings of this Agreement are for convenience of reference
only, and will not affect the construction of any provision hereof.

 

(g)           This Agreement may be executed in one or more counterparts, each
of which shall be deemed an original, and which together shall be deemed to be
one and the same instrument.

 

5

--------------------------------------------------------------------------------


 

ACCEPTED AND AGREED TO:

 

ACCEPTED AND AGREED TO:

 

 

 

Affiliated Managers Group, Inc.

 

Darrell W. Crate

 

 

 

 

 

 

 

/s/ John Kingston, III

 

By:

/s/ Darrell W. Crate

John Kingston, III

 

 

 

 

 

 

 

 

Dated:

February 1, 2011

 

Dated:

February 1, 2011

 

6

--------------------------------------------------------------------------------

 

EXHIBIT A

 

RELEASE OF CLAIMS

 

FOR AND IN CONSIDERATION OF the benefits to be provided me in connection with my
continued employment, as set forth in the agreement between me and Affiliated
Managers Group, Inc. (the “Company”) dated as of the Effective Date (the
“Agreement”), which are conditioned on my signing this Release of Claims and to
which I am not otherwise entitled, on my own behalf and on behalf of my heirs,
executors, administrators, beneficiaries, representatives and assigns, and all
others connected with or claiming through me, I hereby release and forever
discharge the Company, its subsidiaries and other Affiliates and all of their
respective past, present and future officers, directors, trustees, shareholders,
employees, agents, general and limited partners, members, managers, joint
venturers, employee benefit plans, representatives, successors and assigns, and
all others connected with any of them, both individually and in their official
capacities, from any and all causes of action, rights or claims of any type or
description, known or unknown, which I have had in the past, now have, or might
now have, through the date of my signing of this Release of Claims, in any way
resulting from, arising out of or connected with my officerships and
directorships of the Company and any of its subsidiaries and Affiliates, or my
employment by the Company or any of its subsidiaries or other Affiliates through
the date of my signing of this Release of claims, or pursuant to any federal,
state or local law, regulation or other requirement (including without
limitation Title VII of the Civil Rights Act of 1964, the Age Discrimination in
Employment Act, the Americans with Disabilities Act, and Chapter 151B of the
Massachusetts General Laws, each as amended from time to time).

 

Excluded from the scope of this Release of Claims is (i) any claim arising in
connection with my continued employment after the effective date of this Release
of Claims; (ii) any claim arising under the terms of the Agreement after the
effective date of this Release of Claims; and (iii) any right of indemnification
or contribution that I have pursuant to the Certificate of Incorporation,
By-Laws or insurance policies of the Company or any of its subsidiaries or other
Affiliates.

 

In signing this Release of Claims, I acknowledge that I am advised by the
Company and its subsidiaries and other Affiliates to seek the advice of an
attorney prior to signing this Release of Claims; that I have had sufficient
time to consider this Release of Claims and to consult with an attorney, if I
wished to do so, or to consult with any other person of my choosing before
signing; and that I am signing this Release of Claims voluntarily and with a
full understanding of its terms.

 

I further acknowledge that, in signing this Release of Claims, I have not relied
on any promises or representations, express or implied, that are not set forth
expressly in the Agreement.  I understand that I may revoke this Release of
Claims at any time by delivering written notice thereof to the General Counsel
of the Company within seven (7) days of the date of my signing, and that this
Release of Claims will take effect only upon the expiration of such seven-day
revocation period and only if I have not timely revoked it.

 

--------------------------------------------------------------------------------


 

Intending to be legally bound, I have signed this Release of Claims under seal
as of the date written below.

 

Signature:

/s/ Darrell W. Crate

 

 

 

 

Name (please print):

Darrell W. Crate

 

 

 

 

Date Signed:

February 1, 2011

 

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

RELEASE OF CLAIMS

 

FOR AND IN CONSIDERATION OF the benefits to be provided me in connection with
the termination of my employment, as set forth in the agreement between me and
Affiliated Managers Group, Inc. (the “Company”) dated as of
                                               (the “Agreement”), which are
conditioned on my signing this Release of Claims and to which I am not otherwise
entitled, on my own behalf and on behalf of my heirs, executors, administrators,
beneficiaries, representatives and assigns, and all others connected with or
claiming through me, I hereby release and forever discharge the Company, its
subsidiaries and other Affiliates and all of their respective past, present and
future officers, directors, trustees, shareholders, employees, agents, general
and limited partners, members, managers, joint venturers, employee benefit
plans, representatives, successors and assigns, and all others connected with
any of them, both individually and in their official capacities, from any and
all causes of action, rights or claims of any type or description, known or
unknown, which I have had in the past, now have, or might now have, through the
date of my signing of this Release of Claims, in any way resulting from, arising
out of or connected with my employment by the Company or any of its subsidiaries
or other Affiliates or the termination of that employment, or pursuant to any
federal, state or local law, regulation or other requirement (including without
limitation Title VII of the Civil Rights Act of 1964, the Age Discrimination in
Employment Act, the Americans with Disabilities Act, and Chapter 151B of the
Massachusetts General Laws, each as amended from time to time).

 

Excluded from the scope of this Release of Claims is (i) any claim arising under
the terms of the Agreement after the effective date of this Release of Claims
and (ii) any right of indemnification or contribution that I have pursuant to
the Certificate of Incorporation, By-Laws or insurance policies of the Company
or any of its subsidiaries or other Affiliates.

 

In signing this Release of Claims, I acknowledge my understanding that I may not
sign it prior to the termination of my employment, but that I may consider the
terms of this Release of Claims for up to twenty-one (21) days from the later of
the date my employment with the Company terminates or the date I receive this
Release of Claims.  I also acknowledge that I am advised by the Company and its
subsidiaries and other Affiliates to seek the advice of an attorney prior to
signing this Release of Claims; that I have had sufficient time to consider this
Release of Claims and to consult with an attorney, if I wished to do so, or to
consult with any other person of my choosing before signing; and that I am
signing this Release of Claims voluntarily and with a full understanding of its
terms.

 

I further acknowledge that, in signing this Release of Claims, I have not relied
on any promises or representations, express or implied, that are not set forth
expressly in the Agreement.  I understand that I may revoke this Release of
Claims at any time by delivering written notice thereof to the General Counsel
of the Company within seven (7) days of the date of my signing, and that this
Release of Claims will take effect only upon the expiration of such seven-day
revocation period and only if I have not timely revoked it.

 

--------------------------------------------------------------------------------


 

Intending to be legally bound, I have signed this Release of Claims under seal
as of the date written below.

 

Signature:

 

 

 

 

 

Name (please print):

 

 

 

 

 

Date Signed:

 

 

 

--------------------------------------------------------------------------------
